                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

DAREDEVIL, INC.,                        )
                                        )
             Plaintiff,                 )
                                        )
      v.                                )       Case No. 4:12 CV 01166 RWS
                                        )
ZTE CORP.,                              )
                                        )
             Defendant.                 )

                           MEMORANDUM AND ORDER

      Plaintiff Daredevil, Inc. (Daredevil) sued ZTE USA, a wholly-owned

subsidiary of Defendant ZTE Corp., for breach of contract, fraud, and unjust

enrichment. The case went to arbitration. Because Daredevil had not sued ZTE

Corp. at the time of the arbitration, the arbitrator found that Daredevil’s claims

against ZTE Corp. were outside the scope of the arbitration. After the arbitrator

made this determination, Daredevil brought this suit against ZTE Corp., asserting

the same grounds for relief it had sought from ZTE USA. This case was stayed

pending arbitration between Daredevil and ZTE USA. Ultimately, the arbitrator

rejected Daredevil’s claims against ZTE USA. The District Court for the Middle

District of Florida confirmed the arbitration award, see PTA-FLA, Inc. v. ZTE

USA, Inc., No. 3:11-cv-510-J-32JRK, 2015 WL 12843833 (M.D. Fla. Oct. 6,

2015), and the Eleventh Circuit Court of Appeals affirmed, see PTA-FLA, Inc. v.

                                            1
ZTE USA, Inc., 844 F.3d 1299 (11th Cir. 2016). The stay in the present case was

lifted and ZTE Corp. moved for summary judgment, arguing that Daredevil’s

claims are precluded based on the arbitrator’s decision. I find that Daredevil’s

claims are precluded. As a result, I will grant ZTE Corp.’s motion for summary

judgment.

Background

       This lawsuit arises out of Daredevil’s attempt to develop a cell-phone

network in St. Louis, Missouri. 1 On September 25, 2008, two ZTE USA

representatives—Neil Kushner and Joey Jia—visited Eric Steinmann, Daredevil’s

owner, at his house in California. After some negotiations, Daredevil entered into

a contract (the Missouri MSA) that same day with ZTE USA and ZTE Corp. (ZTE

USA’s parent corporation).2 This contract consisted of a five-page “Agreement” as


       1
          Unless otherwise noted, I am drawing from the parties’ statements of undisputed facts.
Local Rule 4.01(E) requires a party moving for summary judgment to attach “a statement of
uncontroverted material facts,” and a party opposing summary judgment to “include a statement
of material facts as to which the party contends a genuine issue exists.” Both Daredevil and ZTE
Corp. make this process difficult. Daredevil repeatedly “objects to the extent that [ZTE Corp.’s]
proffered fact[s] are immaterial, vague[,] and misleading,” but then often goes on to admit the
substance of those facts. For its part, ZTE Corp. responds to the first 54 of Daredevil’s 59
additional material facts with the same lengthy statement which starts by denying “that this
allegation involves facts that are material to the determination of its motion for summary
judgment based upon the preclusive effect of the [Arbitrator’s] Final Award.”
        2
          There is some dispute about whether ZTE Corp. was a party to this contract. The
Agreement repeatedly refers to “ZTE”, and the signature block for Jia says “ZTE, Inc.” The
Master Supply Agreement only refers to “ZTE USA, Inc.” and the signature block for Jia says
“ZTE USA, Inc.” However, the Agreement also says that its purpose was to establish a close
relationship “that transcends the borders dividing the countries of these two companies.”
Because ZTE USA is incorporated in the United States, this language would seem out of place if
ZTE Corp. was not also a party to the contract. [See Doc. #78, Ex. 2.] Moreover, for the
                                               2
well as a standardized “Master Supply Agreement” (MSA). The Agreement

begins by noting that “the terms of the attached agreement [i.e., the MSA] will

apply” and ends with “[a]dditional terms as included.” [Doc. #78, Ex. 2.] As

Daredevil acknowledged in arbitration, the Agreement and the MSA “was all to be

interpreted as one integrated document.” [Doc. # 78, Ex. 5. at 60–61. See also

Doc. #78, Ex. 3 at 24 (“These dates and terms were incorporated into a six-page

contract that Mr. Steinmann typed up himself while the ZTE people were there. …

This contract, including about ten pages of boilerplate language … is what has

been dubbed the Missouri MSA.”).] 3 The Missouri MSA specified terms

regarding the establishment of Daredevil’s St. Louis network. Among other

things, ZTE agreed to supply Daredevil with network infrastructure (e.g., cable

bundles, battery cabinets, other “core network components,” and base stations) by

particular dates, to provide handsets at low prices, and to help with software

development for phone applications.




purpose of summary judgment analysis, I will assume that ZTE Corp. is a party to the contract.
This assumption favors Daredevil, the non-moving party. Yet even if ZTE Corp. is a party to the
contract, that fact is not material to my analysis.
        3
          These statements are Daredevil’s own words during arbitration (in their Statement of
Claim and closing argument). Despite these admissions, in its opposition to summary judgment,
Daredevil claims that the MSA and the Agreement are stand-alone documents. Daredevil argues
that “the Agreement was not subject to arbitration” and that the arbitrator “simply did not
recognize the Agreement for the purposes of his Award.” [Doc. # 98.] The record flatly
contradicts these arguments. Throughout the arbitration, the parties (including Daredevil)
referred to the contract—the entire contract—as the Missouri MSA. The arbitrator followed this
convention in the Final Award. [See Doc. # 78, Ex. 7.]
                                              3
      Things did not go as planned. On May 4, 2011, Daredevil sued ZTE USA

for breach of contract, rescission, and unjust enrichment in this Court. See

Daredevil, Inc. v. ZTE USA, Inc., 4:11 CV 1054 TIA (E.D. Mo.). Daredevil

alleged that ZTE USA had breached the Missouri MSA by failing to deliver the

equipment in a timely fashion and that this caused Daredevil to lose the

opportunity to develop the St. Louis network. ZTE USA moved to compel

arbitration because the MSA included an arbitration provision. The Court granted

the motion to compel arbitration on June 22, 2011. See Daredevil, Inc. v. ZTE

USA, Inc., 4:11 CV 1054 TIA, 2011 WL 2473083 (E.D. Mo. June 22, 2011).

      Daredevil’s lawsuit against ZTE USA is only one of a series of lawsuits

against ZTE brought by related entities. Around the same time, Daredevil

affiliates—collectively known as “ClearTalk” and each “owned and controlled by

Eric Steinmann”—filed related cases against ZTE USA. [Doc. #78, Ex. 7.] In

South Carolina, PTA-FLA, Inc. sued ZTE USA; in Tennessee, NTCH-West Tenn.,

Inc. sued ZTE USA; in Washington, NTCH-WA sued ZTE USA; and in

California, Steinmann sued ZTE USA and ZTE Corp. In December 2011, after

several of these cases were sent to arbitration, the parties stipulated to a

consolidated arbitration in Jacksonville, Florida. After the stipulation, the cases

operated as a unified proceeding that bound ZTE USA, Daredevil, PTA-FLA,




                                           4
NTCH-West Tenn., and NTCH-WA (hereafter collectively referred to as

“ClearTalk entities”).

      Also in December 2011, the ClearTalk entities filed an Amended Statement

of Claim in arbitration, where each entity (including Daredevil) asserted claims

against ZTE USA and against ZTE Corp. ZTE Corp. objected to including these

claims because, except for Steinmann’s claims, this was the first time that they had

been brought. Daredevil argued that ZTE Corp. should be included as an “alter

ego” of ZTE USA—or, alternatively, that ZTE USA and ZTE Corp. were agent

and principal or that their actions made them coconspirators. On June 4, 2012, the

arbitrator agreed with ZTE Corp., “determin[ing] that the scope of the arbitration

will be all the claims, counterclaims, and defenses that exist or may arise between

and among the parties subject to the jurisdiction of the courts in the lawsuits

pending at the time of the agreement to arbitrate.” [Doc. # 78, Ex. 1.] In making

this ruling, the arbitrator limited the claims against ZTE Corp. to those brought by

Steinmann in California.

      On August 1, 2012, Daredevil and the ClearTalk entities filed their final

Statement of Claim in arbitration. This Statement of Claim included allegations

relating to the St. Louis market, and ClearTalk attached the entire Missouri




                                          5
MSA—both the Agreement and the MSA—as an exhibit.4 Daredevil asserted

claims against ZTE USA for breach of contract, fraud, and unjust enrichment.

       The arbitration hearing began in August 2013. During ten days of live

testimony, the arbitrator “heard close to 30 witnesses, and, in addition, reviewed

many hundreds of exhibits submitted for consideration.” [Doc. # 78, Ex. 7.] The

individuals involved with the Missouri MSA—Steinmann, Kushner, and Jia—all

testified at the hearing. Following the hearing, the parties submitted briefs, and the

arbitrator heard a full day of closing argument in December 2013. In February

2014, the arbitrator issued the Final Award “in full settlement of all claims

submitted to this arbitration,” and held that the ClearTalk entities (including

Daredevil) “shall take nothing from this action.”5 The arbitrator’s Final Award

included Daredevil’s claims relating to the Missouri MSA: the Final Award

discussed the negotiations at Steinmann’s home, the failed delivery of network

equipment, and the lost opportunity to develop the St. Louis market. The arbitrator

rejected Daredevil’s claims:

       Within a month after entering the Missouri MSA, ClearTalk sold the
       Missouri market to its competitor, Leap Wireless. While ClearTalk
       now insists that the reason for the sale was ZTE’s failure to be able to


       4
         See Doc. # 78, Ex. 2. This further undermines Daredevil’s argument that the
Agreement and the MSA give rise to separate claims. And, though the arbitrator had limited the
involvement of ZTE Corp. by this point, Daredevil’s Statement of Claim repeatedly refers to
both ZTE USA and ZTE Corp in relation to the St. Louis market.
       5
         Additionally, the arbitrator denied ZTE USA’s counterclaims relating to alleged
nonpayment for delivered equipment.
                                              6
      perform under the Missouri MSA, the evidence at the time as reflected
      by the draft minutes of a meeting of one of ClearTalk’s operatives[]
      do not mention the troubles with ZTE as the reason for the sale. …
      ClearTalk also claims that the decision to sell the Missouri market
      was driven by a “race to market” by a competitor, but the evidence is
      clear that the competitor had launched its market in St. Louis before
      the Missouri MSA was signed. [Doc. # 78, Ex. 7 at 13-14.]

      ZTE USA then moved for confirmation of the arbitrator’s Final Award. On

October 6, 2015, the United States District Court for the Middle District of Florida

confirmed the arbitration award. See PTA-FLA, Inc., 2015 WL 12843833 at *2.

On December 15, 2016, the United States Court of Appeals for the Eleventh

Circuit affirmed the district court’s judgment. See PTA-FLA, Inc., 844 F.3d 1299.

      On June 28, 2012, after the arbitrator determined that Daredevil could not

proceed against ZTE Corp., Daredevil filed this action. The First Amended

Complaint was filed on August 20, 2012, three weeks after the final Statement of

Claim in arbitration. [See Doc. #6.] In the Amended Complaint, Daredevil asserts

claims against ZTE Corp. (arising out of the facts described above) for breach of

contract, fraud, unjust enrichment, and tortious interference with contract. ZTE

Corp. moved for a stay of this case pending arbitration. On April 4, 2013, the

court granted the motion finding that “[t]he virtually identical facts and issues in

the case against ZTE Corporation and the pending arbitration between Daredevil

and ZTE USA warrant a stay of the present litigation.” [Doc. # 33 (emphasis

added).]

                                           7
      After arbitration concluded, this case was further stayed pending the motion

to confirm the arbitration award. The stay was lifted and this case was reopened

after the United States Court of Appeals for the Eleventh Circuit affirmed the

district court’s decision. ZTE Corp. then filed this motion for summary judgment,

arguing that the arbitration and the resulting Eleventh Circuit decision precluded

Daredevil from bringing its claims in this case.

Legal Standard

      Summary judgment is appropriate if the evidence, viewed in the light most

favorable to the nonmoving party, demonstrates that there is no genuine issue as to

any material fact and that the moving party is entitled to judgment as a matter of

law. Lynn v. Deaconess Medical Center, 160 F.3d 484, 486 (8th Cir. 1998) (citing

Fed. R. Civ. P. 56(c)). The party seeking summary judgment bears the initial

responsibility of informing the court of the basis of its motion and identifying those

portions of the affidavits, pleadings, depositions, answers to interrogatories, and

admissions on file which it believes demonstrate the absence of a genuine issue of

material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). When such a

motion is made and supported by the movant, the nonmoving party may not rest on

his pleadings but must produce sufficient evidence to support the existence of the

essential elements of his case on which he bears the burden of proof. Id. at 324. In

resisting a properly supported motion for summary judgment, the plaintiff has an

                                          8
affirmative burden to designate specific facts creating a triable controversy.

Crossley v. Georgia Pacific Corp., 355 F.3d 1112, 1113 (8th Cir. 2004).

Discussion

       Claim preclusion6 means that “a final judgment forecloses ‘successive

litigation of the very same claim, whether or not relitigation of the same claim

raises the same issues as the earlier suit.’” Taylor v. Sturgell, 553 U.S. 880, 892

(2008) (quoting New Hampshire v. Maine, 532 U.S. 742, 748 (2001)). In this

instance, before determining whether Daredevil’s claims against ZTE Corp. are

precluded, I must answer a choice-of-law question: which law determines the

preclusive effect of the arbitration award?

       Under Eighth Circuit precedent, the clear answer is that Florida law applies:

“The law of the forum that rendered the first judgment controls the [claim

preclusion] analysis.” St. Jude Med. S.C. v. Cormier, 745 F.3d 325, 327 (8th Cir.

2014) (quoting St. Paul Fire & Marine Ins. Co. v. Compaq Comput. Corp., 539

F.3d 809, 821 (8th Cir. 2008)). The Federal Arbitration Act requires an order

confirming an arbitration award to have “the same force and effect in all respects”



       6
          The preclusive effect of a judgment is determined by claim preclusion and issue
preclusion. The parties refer to “res judicata” and “collateral estoppel” throughout their briefs—
an older and “more confusing” lexicon. Taylor v. Sturgell, 553 U.S. 880, 892 n.5 (2008)
(“Claim preclusion describes the rules formerly known as ‘merger’ and ‘bar,’ while issue
preclusion encompasses the doctrines once known as ‘collateral estoppel’ and ‘direct estoppel.’”)
For clarity, I will refer to “claim preclusion” throughout. Because I find this issue dispositive, it
is unnecessary to discuss the parties’ arguments regarding issue preclusion.
                                                 9
as a final judgment on the merits, 9 U.S.C. § 13(c), and Florida considers

arbitration awards to be final judgments and gives preclusive effect to arbitration

awards confirmed by federal district courts. See ICC Chem. Corp. v. Freeman,

640 So. 2d 92, 92–93 (Fla. Dist. Ct. App. 1994) (per curiam). Because arbitration

occurred in Florida and the arbitrator’s Final Award was affirmed by the Middle

District and the Eleventh Circuit, Florida’s claim preclusion law governs. St. Jude

Med., 745 F.3d at 327. This is true even though the contract at issue contained a

Missouri choice-of-law provision. Id. (applying Florida law for claim preclusion

even though contract stated that Minnesota law governed); see also C.H. Robinson

Worldwide, Inc. v. Lobrano, 695 F.3d 758, 761, 764 (8th Cir. 2012) (applying

Louisiana law for claim preclusion even though contract stated that Minnesota law

governed); Myer v. Americo Life, Inc., 469 F.3d 731, 733 n.7, 734 n.8 (8th Cir.

2006) (applying Texas law for claim preclusion even though contract stated that

Missouri law governed).

      Having found that Florida law applies, I now turn to Florida’s requirements

for claim preclusion. Here, I am persuaded by the reasoning of the United States

Court of Appeals for the Ninth Circuit in NTCH-WA, Inc., v. ZTE Corp., 921 F.3d

1175 (9th Cir. 2019). In that case, the Ninth Circuit held that NTCH-WA (a

Daredevil affiliate) was precluded from bringing claims against ZTE Corp. due to

the same arbitration at issue in this case. Id. at 1178. That court analyzed the

                                         10
preclusive effect of the arbitration using Florida law. See id. at 1180–81. The

Ninth Circuit’s reasoning is uniquely persuasive given that it assesses the same

arbitration—and even the same contract, because NTCH-WA claimed to be a

third-party beneficiary of the Missouri MSA. Id. at 1183.7

       In Florida, “[a] judgment on the merits rendered in a former suit between the

same parties or their privies, upon the same cause of action, by a court of

competent jurisdiction, is conclusive not only as to every matter which was offered

and received to sustain or defeat the claim, but as to every other matter which

might with propriety have been litigated and determined in that action.” Kimbrell

v. Paige, 448 So. 2d 1009, 1012 (Fla. 1984) (quoting Wade v. Clower, 114 So.

548, 552 (Fla. 1927)). Florida has four requirements for claim preclusion: “(1)

identity of the parties, (2) identity of the quality in the person for or against whom

the claim is made, (3) identity of the cause of action, and (4) identity of the thing

sued for.” St. Jude Med., 745 F.3d at 327 (citing Dadeland Depot, Inc. v. St. Paul

Fire & Marine Ins. Co., 945 So. 2d 1216, 1235 (Fla. 2006)); see also Fla. Bar v. St.




       7
          The Ninth Circuit decided NTCH-WA, Inc. about one month after ZTE Corp. submitted
its original brief in support of its summary judgment motion. In its original brief, ZTE Corp.
relied primarily on federal law and Missouri law. However, ZTE Corp. filed a notice of
supplemental authority with the Court shortly after the Ninth Circuit case was decided. [Doc. #
86.] About three months later, Daredevil filed its response brief—which does not mention
NTCH-WA, Inc., instead relying exclusively on Missouri law and federal law.
                                              11
Louis, 967 So. 2d 108, 119 (Fla. 2007). This case satisfies these four

requirements.

      First, there is identity of the parties. Although ZTE Corp. was not a party to

the arbitration regarding Daredevil’s claims, Florida counts those in privity with

the parties as “identical” for purposes of this requirement. Seaboard Coast Line

R.R. v. Indus. Contracting Co., 260 So. 2d 860, 862–63 (Fla. Dist. Ct. App. 1972).

In Florida, “[t]o be in privity with a party to an earlier lawsuit, ‘one must have an

interest in the action such that she will be bound by the final judgment as if she

were a party.’” Provident Funding Assocs. v. MDTR, 257 So. 3d 1114, 1118 (Fla.

Dist. Ct. App. 2018) (quoting Pearce v. Sandler, 219 So. 3d 961, 965 (Fla. Dist. Ct.

App. 2017)). For preclusion purposes, parent corporations in Florida are in privity

with their subsidiaries. See Jenkins v. Lennar Corp., 972 So. 2d 1064, 1066 (Fla.

Dist. Ct. App. 2008) (“Because Universal is a subsidiary of Lennar, they are

privies, and thus, the parties to each of the previous lawsuits are identical.”); see

also Beepot v. J.P. Morgan Chase Nat’l Corp. Servs., 57 F. Supp. 3d 1358, 1371

(M.D. Fla. 2014) (applying Florida law and concluding that a parent and wholly-

owned subsidiary were in privity). Here, ZTE Corp. and ZTE USA have a parent-

subsidiary relationship. Daredevil fails to address Florida law on privity, instead

raising inapposite arguments about nonmutual claim preclusion and principal-agent

relationships. Under Florida law, “th[e] parent-subsidiary relationship [between

                                          12
ZTE Corp. and ZTE USA] is sufficient to show privity at the time of the

arbitration.” NTCH-WA, Inc., 921 F.3d at 1183.

      Second, there is identity of quality, which refers to the parties’ legal

capacities. In Florida, if a party sues (or is sued) in a different legal capacity, then

claim preclusion does not apply. See O’Brien v. McMahon, 44 So. 3d 1273, 1279

n. 9 (Fla. Dist. Ct. App. 2010) (claim preclusion does not bar subsequent suit by

same person “when the plaintiff brings the later suit in a different legal capacity”);

Ford v. Dania Lumber & Supply Co., 7 So. 2d 594, 595 (Fla. 1942) (claim

preclusion requires “identity of parties suing in the same capacity”). For example,

a father suing on behalf of his child involves a different legal capacity than suing

on his own behalf; so too does a widow suing for her husband’s death on her own

behalf rather than as administratix of his estate. See O’Brien, 44 So. 3d at 1279 n.

9. Here, the parties are suing and being sued in the same legal capacities as in the

arbitration: their corporate capacities. This meets the second requirement for claim

preclusion. See NTCH-WA, Inc., 921 F.3d at 1184.

      Third, there is identity of the cause of action. In Florida, “[t]he determining

factor in deciding whether the cause of action is the same is whether the facts or

evidence necessary to maintain the suit are the same in both actions.” Albrecht v.

State, 444 So. 2d 8, 12 (Fla. 1984), superseded by statute on other grounds as

stated in Bowen v. Dep’t of Envtl. Regulation, 448 So. 2d 566, 568–69 (Fla. Dist.

                                           13
Ct. App. 1984); see also Variety Children’s Hosp. v. Mount Sinai Hosp. of Greater

Miami, Inc., 448 So. 2d 546, 547 (Fla. Dist. Ct. App. 1984) (“In Florida, the test

for deciding whether there is identity of causes of action rests upon a comparison

of the facts constituting the underlying transaction.”).

      Comparing Daredevil’s Statement of Claim in arbitration with its First

Amended Complaint here, it is clear that the claims are virtually identical. Both

allege that Daredevil had been working on establishing a cellular network in St.

Louis and that representatives from ZTE (namely, Kushner and Jia) pursued a

business relationship with Daredevil. Both allege that ZTE made representations

regarding the timely delivery of network equipment, access to handsets, and a

cooperative venture to develop software for phone applications. Both allege that

the Missouri MSA was signed on September 25, 2008, and both rely on the same

terms from the Agreement. Both allege that ZTE failed to deliver the “vast

majority of” the promised network equipment, withheld handsets, and did not

participate in the joint ventures outlined in the Agreement. Both allege damages

resulting from the failed deliveries and a lost opportunity to develop the St. Louis

network. The main difference is that the Statement of Claim references “ZTE

Corp. and ZTE USA,” while the First Amended Complaint refers to “ZTE Corp.”

alone. [Compare Doc. #78, Ex. 2 at ¶¶ 72–99 with Doc. #6 at ¶¶ 5–32.] This is

not sufficient to distinguish these causes of action.

                                          14
      In arbitration, Daredevil brought claims for breach of contract, fraud, and

unjust enrichment. In the First Amended Complaint, Daredevil brings claims for

breach of contract, fraud, and unjust enrichment and adds a claim for tortious

interference with contract. Regardless of the fact that the exact claims are slightly

different, the arbitration and this lawsuit concern the same facts: Daredevil alleges

that ZTE Corp. promised to deliver network equipment to St. Louis, that it failed to

do so, and that this caused Daredevil to lose the opportunity to develop the St.

Louis market. The relevant evidence—what was promised, what happened next,

and what damages were sustained—is the same in both actions. Moreover, the

arbitrator’s determination that ZTE USA did not breach the contract negates

Daredevil’s claim for tortious interference with contract. Because the two suits

concern the same facts and evidence, they are the same “causes of action” under

Florida law.

       Daredevil’s main argument is that this case concerns a different contract

which was not analyzed in arbitration. However, Daredevil is relying on the same

contract (signed on the same day), the same promises, and the same alleged

breaches that were raised in arbitration. Daredevil also argues that it was not

allowed to conduct discovery against ZTE Corp. in arbitration. However, this is

irrelevant in analyzing claim preclusion. These causes of action are identical under

Florida law.

                                         15
      Fourth, there is identity of the thing sued for: monetary damages. See Fla.

Bar, 967 So. 2d at 119; Heney v. Windsor Corp., 777 F. Supp. 1575, 1577 (M.D.

Fla. 1991) (“Plaintiffs sought the same relief in both [cases]—damages.”) (citing

Valdes v. Ruas, 354 So. 2d 1269 (Fla. Dist. Ct. App. 1978)); AME Civil, LLC v.

State Dep’t of Transp., 41 So. 3d 235, 242 (Fla. Dist. Ct. App. 2010) (“In both the

initial action and the present case, the ‘thing sued’ for was money damages…”).

Seeking damages under various legal theories does not matter; the “identity of the

thing sued for” analysis focuses on the difference between damages and other

forms of relief. See Inter-Active Servs. v. Heathrow Master Ass’n, 809 So. 2d

900, 902–03 (Fla. Dist. Ct. App. 2002) (injunction not identical “thing sued for” as

money damages); Dougan v. Bradshaw, 198 So. 3d 878, 883 (Fla. Dist. Ct. App.

2016) (replevin not identical “thing sued for” as money damages and injunction).

Because Daredevil seeks monetary damages in both cases, this final requirement

for claim preclusion is satisfied.

      Daredevil argues that claim preclusion should not apply because of ZTE

Corp.’s “gamesmanship to avoid arbitration.” However, ZTE Corp.’s absence was

not a result of “gamesmanship”; rather, the arbitrator determined that the

arbitration was limited to all the claims that exist “subject to the jurisdiction of the

courts in the lawsuits pending at the time of the agreement to arbitrate.” At that

time, Daredevil had not sued ZTE Corp.—which is why ZTE Corp. was not

                                           16
included in the arbitration. Additionally, because of the privity requirement above,

“it is functionally as if ZTE Corp. had been a party to” the arbitration. NTCH-

WA, Inc., 921 F.3d at 1184. As a result, I find that claim preclusion bars

Daredevil’s claims against ZTE Corp.

      Accordingly,

      IT IS HEREBY ORDERED that Defendant ZTE Corp.’s motion for

summary judgment [Doc. 75] is GRANTED.

      IT IS FURTHER ORDERED that Defendant ZTE Corp.’s motion to

dismiss for lack of jurisdiction [Doc. 72] and Plaintiff Daredevil, Inc.’s motion for

leave to conduct jurisdictional discovery [Doc. 81] are DENIED as moot.



                                       ______________________________
                                       RODNEY W. SIPPEL
                                       UNITED STATES DISTRICT JUDGE

Dated this 26th day of November, 2019.




                                         17
